DETAILED ACTION
This Office action is in response to the application filed on April 30, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 17, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on April 30, 2020.  These drawings are accepted by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robert et al. (CN101411048 (reference provided as part of the Information Disclosure Statement “IDS”), English translation provided by the Examiner).

In re claim 1, Robert discloses (Fig. 1) a power conversion device (100), comprising: a switched-mode power supply disposed to receive a direct current (DC) input voltage and a pulse width modulation (PWM) signal (Para. 0004-0005 and 0038-0041), and having a first output terminal and a second output terminal (output terminals of the DC output 104), said switched-mode power supply configured to generate a DC output voltage between said first and second output terminals based on the DC input voltage and the PWM signal (Para. 0004-0005 and 0038-0041); a photocoupler (116) coupled to said first and second output terminals of said switched-mode power supply for receiving the DC output voltage therefrom, and configured to generate a reference voltage signal based on the DC output voltage (Para. 0040), said photocoupler including: a first resistor (118) and a light emitting diode (diode coupled in series with resistor 118) coupled in series between said first and second output terminals of said switched-mode power supply (See Fig. 1); a second resistor (132) having a first terminal 

In re claim 2, Robert discloses (Fig. 1) a capacitor having a first terminal that is disposed to receive the DC input voltage (capacitor receiving the DC input voltage provided by the output of the diode bridge rectifier), and a grounded second terminal (the lower side terminal of the capacitor is connected to ground); wherein said controller (114) is configured to adjust at least one of the frequency or the duty cycle of the PWM signal further based on the DC input voltage (Para. 0004-0005 and 0039-0042).

In re claim 3, Robert discloses (Fig. 1) wherein said first resistor (118) is coupled to one of said first and second output terminals (118 is coupled to the upper side terminal of the output terminals of the DC output 104), and said light emitting diode (diode coupled in series 

In re claim 4, Robert discloses (Fig. 1) wherein said second terminal of said second resistor is coupled to one of ground and a node of the power conversion device that receives the DC input voltage (lower terminal of the 132 is coupled to ground), and said first terminal of said phototransistor is coupled to the other one of ground and said node (upper terminal of 116b is coupled to the DC input voltage).

In re claim 5, Robert discloses (Fig. 1) wherein said switched-mode power supply includes: a diode having a cathode that is disposed to receive the DC input voltage (diode has it’s cathode terminal coupled to receive the DC input voltage through its connection to the capacitor connected at the upper bus terminal 106a), and an anode that is coupled to said second output terminal (diode has it’s anode terminal magnetically coupled to the output terminals of the DC output 104 through its connection to the inductor of the primary side winding); a transistor (110) having a first terminal that is coupled to said anode of said diode (collector of 110 is coupled to the anode of the diode), a grounded second terminal (emitter 110 is coupled to ground), and a control terminal that is coupled to said controller for receiving the PWM signal therefrom (gate of 110 is coupled to controller 114 to receive the PWM signal); a capacitor coupled between said first and second output terminals, wherein a voltage across said capacitor is the DC output voltage (output capacitor is coupled between the output terminals of the DC output 104); and an inductor coupled between said diode and one of said 

In re claim 6, Robert discloses (Fig. 1) wherein said inductor is coupled in one of a first configuration and a second configuration; wherein said inductor is coupled between said cathode of said diode and said first output terminal in the first configuration (the inductor of the primary side winding is coupled between the diode and the output terminals of the DC output 104); and wherein said inductor is coupled between said anode of said diode and said second output terminal in the second configuration (the inductor of the primary side winding is coupled between the diode and the output terminals of the DC output 104).

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 7, the prior art of record fails to disclose or suggest “a voltage divider disposed to receive the DC input voltage, and configured to generate a division voltage based on the DC input voltage; a voltage regulator having an input terminal that is disposed to receive the DC input voltage, and an output terminal, and configured to generate a regulated voltage at said output terminal thereof based on the DC input voltage; and a capacitor coupled between said output terminal of said voltage regulator and ground; wherein said controller is further coupled to said voltage divider and said output terminal of said voltage regulator for receiving the division voltage and the regulated voltage respectively therefrom, and configured to adjust at least one of the frequency or the duty cycle of the PWM signal further based on the division voltage” combination with all other claim limitations. Claims 8-10 depend directly or indirectly from claim 7, and are, therefore, also objected at least for the same reasons set above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838